Title: Thomas Jefferson to Jones & Howell, 1 May 1811
From: Jefferson, Thomas
To: Jones & Howell


          
            Messrs Jones & Howell
            Monticello May 1. 11.
          
           I have recieved your favor of the 15th. you are right as to my omission of the supply of iron in 1810. I must explain this for my own justification. when I sat down to make a statement, by memory, of the paiments to which my produce now getting to market was to be applied, I noted your debt as about 600.D. which was the general impression of it on my mind. turning afterwards to our letters, to state the sum exactly, I found, among my unsettled papers, mine of Apr. 6. & Sep. 6. asking supplies of iron, & yours of May 2. & Sep. 21. accompanying them, & no others. to these therefore I applied the credits; & altho’ my mind misgave me on observing the result, yet, not retaining in it the particular supplies, I stated the account as appeared right from these papers. your letter of the 15th Ult. satisfied me at once that some papers must have got out of their proper place, and accordingly after many researches I found mine of 1810. Apr. 7. & yours of Apr. 16. & May 12. these accord perfectly with your last, & the sum of 311.93 D, with interest shall accordingly be remitted you as soon as I can realize my produce now at, & on it’s way to market. Accept the assurances of my esteem & respect 
          
            Th: Jefferson
          
        